Citation Nr: 0919972	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  06-07 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder.  

2.  Entitlement to service connection for lumbar spine disc 
bulging and thoracic spine disc protrusion (claimed as a back 
disorder).  

3.  Entitlement to service connection for a leg disorder.  

4.  Entitlement to service connection for the residuals of a 
head injury, to include headaches.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from February 1975 to April 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in North 
Little Rock, Arkansas, that denied the Veteran's claims on 
appeal.   

The Veteran requested and was afforded a Travel Board hearing 
before the undersigned Veterans Law Judge at the RO in 
Muskogee, Oklahoma in June 2007.  A written transcript of 
that hearing was prepared and incorporated into the evidence 
of record.  

This appeal was previously remanded by the Board in July 2008 
for further evidentiary development.  Such development has 
taken place and appellate review may now proceed.  


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the 
Veteran has a current disorder of the right hip.  

2.  The Veteran's back disorder did not manifest during, or 
as a result of, his military service.  

3.  The Veteran's leg disorder did not manifest during, or as 
a result of, his military service.  

4.  The Veteran does not have residuals of a head injury 
sustained in military service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
right hip disorder have not been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).  

2.  The criteria for entitlement to service connection for a 
back disorder have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  

3.  The criteria for entitlement to service connection for a 
leg disorder have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  

4.  The criteria for entitlement to service connection for 
the residuals of a head injury, to include headaches, have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in November 2004 and March 2005 that fully 
addressed the notice elements listed in 38 C.F.R. 
§ 3.159(b)(1) and were sent prior to the initial RO decision 
in this matter.  The letters informed him of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  Even though the 
Veteran was not provided with the Dingess requirements 
(specifically, how disability ratings and effective dates are 
assigned), because the claim is being denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
Veteran.  See Dingess/Hartman, 19 Vet. App. 473 (2006). 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service. 

In this case, no examination is necessary in order to 
adjudicate the Veteran's claims of service connection because 
there is no evidence to satisfy the second McLendon criteria 
discussed above.  Specifically, there is no evidence of an 
in-service disease or injury associated with any of the 
Veteran's current claims.  Therefore, a medical examination 
would serve no useful purpose in this case, since the 
requirement of an in-service disease or injury to establish a 
service connection claim cannot be met upon additional 
examination.  The Veteran was not prejudiced by the lack of 
VA examination.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA attempted to obtain the Veteran's 
service medical records which were officially determined to 
be unavailable in March 2005.  However, the Veteran has 
submitted copies of his service medical records, which have 
been incorporated into the Veteran's claims file.  VA has 
also obtained the records of the Veteran's outpatient 
treatment with VA.  Copies of the Veteran's Social Security 
Administration (SSA) records and his private medical records 
have also been incorporated into the claims file.  
Significantly, neither the Veteran nor his representative has 
identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  



Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  



Missing Medical Records

At the outset of this discussion, the Board notes that the 
original copies of the Veteran's service medical records were 
found to be unavailable in March 2005 and have not been 
located.  Under such circumstances, the United States Court 
of Appeals for Veterans Claims (Court) has held that there is 
a heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Veteran has submitted a copy of his service treatment 
records, but it is unclear if these copies include all of the 
Veteran's service treatment records.  Because the Veteran's 
original medical records remain absent from the file, the 
Board's analysis has been undertaken with the heightened 
obligation set forth in Cuevas and O'Hare in mind.  It is 
further noted, however, that the case law does not lower the 
legal standard for proving a claim for service connection, 
but rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).  

Right Hip Disorder

The Veteran contends that he is entitled to service 
connection for a right hip disorder that resulted from being 
pushed in service.  However, while the evidence of record 
suggests that the Veteran complained of hip pain in-service, 
there is no current diagnosis of a right hip disorder.  As 
such, service connection may not be granted.  

According to the Veteran's service medical records, he sought 
treatment for complaints of hip pain in March 1975.  The VA 
physician noted that there was slight tenderness.  There is 
no further evidence of treatment for a hip disorder during 
military service.  According to a separate treatment record 
from March 1975, the Veteran arrived by ambulance due to 
trauma to his right knee after being pushed and falling on 
his knee, but there was no mention of right hip pain at this 
time.  Subsequently, in an April 1975 Medical Board Report, 
the Veteran was noted to have no apparent physical distress 
at the time of his recommendation for separation from active 
duty.  This evidence suggests that the Veteran did not incur 
a chronic right hip disorder during his active military duty.  

The Veteran's post-service medical evidence does not 
demonstrate that he has been diagnosed with a right hip 
disorder since service.  As previously discussed, there must 
be a current diagnosis of a disorder for service connection 
to be granted.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  Without a medical diagnosis of a right hip disorder, 
the Board must deny the Veteran's claim.  See Degmetich v. 
Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).  

The Board recognizes that the Veteran believes that he is 
suffering from a right hip disorder.  However, as a lay 
person with no medical training, the Veteran is not competent 
to diagnose himself with a medical condition.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (holding that a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability).  Therefore, the Veteran's lay opinion on this 
matter is not competent medical evidence of a current 
disability.  

In conclusion, there is no competent medical evidence 
demonstrating that the Veteran has a current right hip 
disorder.  The evidence of record also suggests that the 
Veteran did not incur a chronic right hip disability during 
his military service.  As such, the Board finds that service 
connection is not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a right hip disorder must be 
denied.  

Back Disorder

The Veteran contends that he is entitled to service 
connection for a back disorder.  Specifically, the Veteran's 
claim is for lumbar spine disc bulging and thoracic disc 
protrusion.  However, the evidence of record does not 
establish that the Veteran has a current spinal disorder that 
is related to military service.  As such, service connection 
is not warranted.  

The Board recognizes that the Veteran has a current spinal 
disorder.  The record contains private magnetic resonance 
images (MRI) prepared by a Dr. M.C. in December 2004.  
According to the MRI of the Veteran's thoracic spine, he was 
found to have moderate sized central disc protrusion at the 
T6-7 level, and moderate sized central and left paracentral 
disc protrusion at the T8-9 level.  An MRI report of the 
lumbar spine prepared by Dr. M.C. noted multilevel disc 
bulges with no definite evidence of any focal disc herniation 
or significant canal stenosis in the lumbar spine.  The 
Veteran was subsequently afforded X-ray examination of the 
lumbar and thoracic spine by VA in June 2005.  The X-rays 
were interpreted to reveal normal lumbar and thoracic spines. 

Based on the above, the Board finds that the Veteran does 
have a current disorder of the lumbar and thoracic spine.  
While the X-rays revealed a normal spine examination, the 
previous MRI reports suggest that the Veteran did have a 
disorder of the spine.  However, while the evidence suggests 
that the Veteran has a current disability of the spine, 
evidence of a current disability does not in and of itself 
establish entitlement to service connection.  There must also 
be evidence of an in-service disease or injury that is 
related to the present disorder.  

In the present case, there is no evidence to suggest that the 
Veteran injured his spine during his military service.  The 
available service treatment records do not reveal complaints 
of back pain.  Furthermore, according to the April 1975 
Medical Board Report, the Veteran did not have physical 
distress at the time of separation.  Therefore, the evidence 
of record does not suggest that the Veteran injured his back 
in service.  

The Board notes that the Veteran has reported being kicked in 
the back during service and suffering chronic back pain ever 
since.  According to the Veteran's June 2007 hearing 
testimony, the Veteran reported being kicked or pushed into 
the air and injuring his back.  However, the evidence of 
record does not support the Veteran's claim of such an 
injury.  According to an October 1975 hospitalization record, 
the Veteran reported being kicked in the back of the head 
during service and experiencing headaches that radiate down 
the Veteran's neck.  The Veteran made no mention of a back 
injury at this time.  Furthermore, according to an October 
1978 Social Security Administration (SSA) report, the Veteran 
had no physical restrictions and was capable of engaging in 
unskilled work at any exertional level.  This evidence 
suggests that the Veteran was not suffering from an injured 
spine upon separation from service.  

It is unclear from the evidence of record when the Veteran 
first experienced chronic back symptomatology.  In April 
1976, the Veteran reported cramping of the lower back and his 
legs with an inability to keep food down.  No back disorder 
was diagnosed at this time.  According to a November 1983 SSA 
physical examination, the Veteran had no deformities of the 
spine.  His cervical, thoracic and lumbar spine were noted to 
have 100 percent range of motion at this time.  The Veteran 
also reported that his back and neck hurt periodically when 
he did certain activities in a March 1988 private 
psychological examination, but the psychologist noted that 
the Veteran was not able to identify what any of these 
activities were.  The Veteran was noted to have a past 
history of lower back pain in February 1994 during a private 
medical evaluation, but no current symptoms were noted.  

The first actual diagnosis of a back disorder is the December 
2004 MRI report, which revealed disc protrusion of the 
thoracic spine and disc bulges of the lumbar spine.  
Therefore, the evidence appears to indicate that the Veteran 
was not diagnosed with a chronic disorder of the spine until 
nearly 30 years after separation from service.  

The Board notes that a November 1983 SSA physical evaluation 
indicates that the Veteran reported having surgery on his 
neck after sustaining injuries during a fight while in-
service.  However, there are no records to suggest that such 
a surgery ever took place.  Furthermore, the Veteran has 
received numerous MRIs and X-rays of the spine and head since 
this time, and none of these records report any evidence, or 
history, of a prior neck surgery.  The preponderance of the 
evidence, therefore, suggests that no such surgery ever took 
place.  

The Veteran, in statements and in testimony, has related his 
current back disorder to his military service.  However, as a 
lay person with no medical training, the Veteran is not 
competent to diagnose himself with a medical condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (holding that a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability).  

There are also a number of medical reports, such as an August 
2005 VA rehabilitation consult note, suggesting that the 
Veteran has suffered from back pain since being assaulted 
during his military service.  However, the mere recitation of 
a veteran's self-reported and unsubstantiated lay history 
does not constitute competent medical evidence of diagnosis 
or causality.  See LeShore v. Brown, 8 Vet. App. 406 (1996); 
see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(holding that the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitation of a 
veteran or other claimant).  These statements appear to be 
mere recitations of what the Veteran reported, as there is no 
reference to supporting medical documentation or underlying 
clinical data.  Therefore, these statements are not probative 
to the Veteran's claim.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for a back 
disorder.  The evidence of record demonstrates that the 
Veteran did not suffer a traumatic injury of the spine or 
neck during his military service.  Further, there is no 
diagnosis of a chronic back disorder, aside from occasional 
reports of periodic lower back pain, until December 2004.  As 
such, the criteria for establishing service connection for a 
back disorder have not been met.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a back disorder must be denied.



Leg Disorder

The Veteran contends that he is entitled to service 
connection for a leg disorder.  It is not entirely clear from 
the Veteran's claim what exactly he is claiming to be the 
disorder associated with his legs.  However, the evidence of 
record demonstrates that the Veteran does not currently 
suffer from any disorder of the legs that manifested during, 
or as a result of, the Veteran's military service.  As such, 
service connection is not warranted for a leg disorder.  

The Veteran's service medical records do not demonstrate that 
the Veteran suffered a chronic leg disorder during his 
military service.  According to a treatment record from March 
15, 1975, the Veteran arrived by ambulance due to trauma to 
his right knee after being pushed and falling on his knee.  
The examining physician concluded that the Veteran had an 
entirely unremarkable knee examination with complaints of 
much exaggerated knee pain.  The Veteran was told not to run 
for 48 hours.  The Veteran was seen again with complaints of 
knee pain on March 26, 1975.  X-rays of the right knee were 
found to reveal a knee within normal limits.  The Veteran 
again sought treatment on March 31, 1975 for his right knee.  
The physician concluded that the Veteran's leg was again 
completely unremarkable and the Veteran was noted to be fit 
for duty.  Subsequently, during an April 1975 Medical Board 
examination, the Veteran was noted to be in no apparent 
physical distress.  No reference was made to a knee, or any 
other leg injury, and the Veteran was noted to have 
difficulty adapting to training, manifested by repeated vague 
complaints of physical dysfunction without clear organic 
etiology being discovered.  The Board notes that the Veteran 
reported in his November 2004 claim that he was unable to 
move his legs after he sustained a head injury during his 
military service.  However, there is no medical evidence of 
record corroborating this claim.  Based on this evidence, the 
Board concludes that the Veteran did not suffer from a 
chronic leg disorder during his military service.

Post-service medical records also reveal that the Veteran's 
leg disorder is not related to his military service.  The 
Veteran has not sought treatment for his knee again since 
separation in 1975.  During the Veteran's VA psychiatric 
hospitalization from October 1975 to November 1975, the 
Veteran was given a physical examination, which was found to 
be within normal limits.  Also, in October 1978, the Veteran 
was noted to have no physical limitations.  

Subsequently, in November 1983, the Veteran reported right 
ankle pain during a SSA physical examination.  However, 
during a February 1994 SSA physical examination, there was no 
mention of leg pain or any other leg disorder.  The Veteran 
was again noted to have no physical deformities during 
private medical treatment in February 1995.  There is no 
treatment of the legs again until a December 2004 private 
treatment note in which the Veteran complained of left leg 
pain.  He later complained of numbness to the extremities in 
July 2005 VA outpatient treatment.  A diagnosis of neuropathy 
of the upper extremities was assigned during a December 2005 
VA neurosurgery evaluation, but the examiner noted that there 
was no evidence of neuropathy of the lower extremities.  This 
finding was reiterated in a March 2006 VA neurology note.  

Based on the above evidence, it does not appear that the 
Veteran currently suffers from a leg disorder.  As previously 
discussed, there must be a current diagnosis of a disorder 
for service connection to be granted.  Hickson v. West, 
12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of 
a leg disorder, the Board must deny the Veteran's claim.  See 
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  The Board recognizes 
that the Veteran believes that he is suffering from a leg 
disorder.  However, as a lay person with no medical training, 
the Veteran is not competent to diagnose himself with a 
medical condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (holding that a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability).  

Furthermore, the evidence does not demonstrate that the 
Veteran suffered from a chronic leg disorder during his 
military service.  There is evidence of right knee pain 
during service.  However, the Veteran does not appear to be 
seeking service connection for a right knee disorder, and the 
record does not indicate that the Veteran has sought 
treatment for his knees at any time since his separation from 
service.  Further, while the Veteran has reported occasional 
pain in his lower extremities, pain alone is not a disability 
for VA compensation purposes.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999).  There has been no medical 
diagnosis of a disorder and no opinion linking these 
complaints of pain to military service.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a leg disorder must be denied.


The Residuals of a Head Injury, to Include Headaches 

The Veteran contends that he is entitled to service 
connection for the residuals of a head injury, to include 
headaches.  However, the evidence of record does not confirm 
that the Veteran suffered a head injury during his military 
service, or that he otherwise suffers from headaches (or 
other like residuals) as the result of service.  As such, 
service connection is not warranted.  

The Veteran contends that he suffered a head injury during 
his military service when he was kicked in the back of the 
head by another serviceman.  However, this incident is not 
recorded in the Veteran's service medical records.  A March 
1975 record indicates that the Veteran arrived by ambulance 
after suffering trauma to his right knee when he was pushed 
by someone while running.  The record demonstrates that the 
Veteran fell on his right knee.  The physician concluded that 
the Veteran complained of much exaggerated pain.  The knee 
examination was noted to be entirely unremarkable, and there 
was no mention of head trauma at this time.  No other record 
indicates that the Veteran suffered head trauma during his 
military service either.  

The Board recognizes that some of the Veteran's service 
medical records cannot be located.  Therefore, it is possible 
that some records of in-service treatment are not available.  
However, the record does contain a copy of the Veteran's 
April 1975 Medical Board Report.  According to this record, 
the Veteran manifested repeated vague complaints of physical 
dysfunction with no clear organic etiology discovered.  There 
was no evidence of any physical distress at the time of the 
Medical Board review, to include a head disorder, and it was 
concluded that the Veteran had no unfitting physical 
disability incurred in or aggravated by his military service.  
The Veteran was diagnosed with schizophrenia at this time and 
recommended for discharge from the military.  

Since his separation from service, the Veteran has repeatedly 
asserted that he was hit or kicked in the head by a 
commanding officer during his military service.  The Veteran 
was hospitalized with VA from October 1975 to November 1975 
for psychiatric treatment.  During his hospitalization, the 
Veteran first reported having headaches that he related to 
being kicked in the head by a sergeant during his military 
service.  The Veteran has continued to report this incident, 
most recently describing a physical assault during his June 
2007 hearing testimony.  

Despite the Veteran's continued reference to an in-service 
head injury, the Board does not find the Veteran's report of 
an in-service head injury to be reliable.  In October 1978, 
the Veteran indicated that he was hit twice in the back of 
the head by a corporal, rendering him unconscious.  He 
indicated that he later woke up in the hospital.  In a 
statement received by VA in November 2004, the Veteran 
reported that he was unable to feel his legs for a period of 
time after this incident occurred.  There is no mention of 
such a severe head injury during the April 1975 Medical Board 
Report or any of the Veteran's service treatment records.  
This complete lack of evidence tends to suggest that such a 
serious physical injury did not in fact occur.  

Furthermore, a November 1975 SSA disability note indicates 
that the Veteran was given a physical examination, an 
electroencephalogram (EEG), and a brain scan.  All of these 
examinations were found to be within normal limits.  This 
record demonstrates that there was no evidence of a severe 
head or brain injury within seven months of the Veteran's 
separation from service.  As such, the preponderance of the 
evidence establishes that the Veteran did not suffer a 
chronic head injury during his military service.  

The Board notes that VA received a letter in April 2009 
signed by Dr. C.A.  According to the letter, the Veteran is a 
patient with the VA under Dr. A's care.  Dr. A indicated that 
the Veteran is disabled and had organic brain syndrome.  Dr. 
A noted that the Veteran was assaulted in 1975 and had 
multiple injuries to the head, back and other areas.  
However, the Board does not find this letter to be credible 
evidence of an in-service injury.  The mere recitation of a 
veteran's self-reported lay history does not constitute 
competent medical evidence of diagnosis or causality.  See 
LeShore v. Brown, 8 Vet. App. 406 (1996); see also Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board is 
not bound to accept a physician's opinion when it is based 
exclusively on the recitation of a veteran or other 
claimant).  Dr. A cited no medical evidence in support of the 
conclusion that the Veteran was assaulted while serving on 
active duty.  As such, it appears that this opinion is based 
purely on the Veteran's lay testimony, and is therefore of no 
probative value.  

The Veteran, in statements and in testimony, has related his 
current headaches to his military service.  However, as a lay 
person with no medical training, the Veteran is not competent 
to provide an etiological opinion.  See Espiritu, 2 Vet. 
App. 492 (1992) (holding that a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include an opinion regarding the etiological manifestations 
of a specific disability).  

There are also a number of medical reports, such as the 
November 1975 VA hospitalization report, noting that the 
Veteran reported suffering headaches ever since being 
assaulted in-service.  Again, the mere recitation of a 
veteran's self-reported and unsubstantiated lay history does 
not constitute competent medical evidence of diagnosis or 
causality.  See LeShore v. Brown, 8 Vet. App. 406 (1996).  
These statements appear to be mere recitations of what the 
Veteran reported, as there is no reference to supporting 
medical documentation or underlying clinical data.  A June 
1994 private psychiatric evaluation specifically noted that 
the Veteran's reports of an in-service head injury had not 
been corroborated.  Therefore, these statements are not 
credible.  

Finally, the Board has also considered a letter received in 
August 2004 from the Veteran's mother.  According to this 
note, the Veteran has been "a different person" since his 
separation from active duty.  She also indicated that she 
received a number of letters from the Veteran following 
periods of hospitalization after being beaten by his 
sergeant.  While the Board is sympathetic of the Veteran's 
situation, the evidence of record contradicts the claims made 
in this letter and by the Veteran.  There is no evidence of 
hospitalization for a head injury during the Veteran's 
military service.  There is also no mention of a head injury, 
or of a beating by the Veteran's commanding officer, during 
his April 1975 Medical Board examination.  Finally, post-
service medical evidence from November 1975 indicates that 
the Veteran did not have a head or brain injury following 
service.  

Having considered all of the evidence of record, the Board 
must conclude that the Veteran did not suffer from a head 
injury during his military service.  The medical evidence of 
record demonstrates that this was not the case.  There are 
also no medical opinions, aside from the occasional 
recitation of the Veteran's reported lay history, linking the 
Veteran's head disorder with associated headaches to the 
Veteran's military service.  As such, service connection is 
not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a head injury associated with 
headaches must be denied.




ORDER

Entitlement to service connection for a right hip disorder is 
denied.  

Entitlement to service connection for lumbar spine disc 
bulging and thoracic disc protrusion (claimed as a back 
condition) is denied.  

Entitlement to service connection for a leg condition is 
denied.  

Entitlement to service connection for a head injury with 
headaches is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


